United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, ANACOSTIA
STATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-123
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2008 appellant filed a timely appeal from March 19 and September 22,
2008 decisions of the Office of Workers’ Compensation Programs denying his recurrence claim
and February 21 and March 19, 2008 decisions denying authorization to change treating
physicians. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a recurrence of
disability commencing January 4, 2008 causally related to his September 19, 2000 employment
injury; and (2) whether the Office properly denied his request for a change of treating physician.
FACTUAL HISTORY
On March 24, 2003 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he reinjured his left ankle on September 19, 2000 at
work while delivering mail. In a June 13, 2003 statement, he claimed that he originally broke his

left ankle on June 17, 2000 in a nonwork-related accident. Because appellant was on a last
chance agreement he was forced to continue working on his ankle, causing permanent damage.
On July 23, 2003 the Office accepted his claim for aggravation of left ankle arthritis.1
The record reveals that appellant was out of work intermittently for problems related to
his left ankle. On August 9, 2007 he was returned to work by a second opinion physician with a
permanent 20-pound weight restriction on pushing, pulling and lifting and a four-hour restriction
on walking and standing.
On January 15, 2008 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing January 4, 2008. He claimed that he was taken off his usual assignment and given
an assignment with more stress. Appellant stated that his ankle was damaged due to his original
injury and that walking and climbing steps too often caused the ankle to weaken. He also alleged
that he tripped walking down stairs on his new route. Appellant stopped work on
January 10, 2008. The employing establishment stated that it changed his route due to conduct
and to relieve a customer.
In an undated letter, appellant requested authorization to change his treating physician
from Dr. Kenneth Lippman to Dr. John T. Campbell, a Board-certified orthopedic surgeon. He
stated that he was originally authorized to obtain treatment from Dr. Janet Conway, a Boardcertified orthopedic surgeon, but she refused to provide treatment. The Office authorized
treatment by Dr. Lippman. Appellant contended that Dr. Lippman was unprofessional and
unsympathetic. He also stated that he was removed from his regular assignment at the
employing establishment and placed on an assignment that had many steps, which caused him to
reinjure his ankle. If appellant was not removed from his regular assignment he would not have
been injured. He stated that he was currently out on leave and would not return to work until his
appointment with Dr. Campbell on February 26, 2008.
By letter dated February 19, 2008, the Office requested that appellant provide additional
information regarding the alleged recurrence.
On February 21, 2008 the Office denied appellant’s request to change his physician. By
letter dated March 5, 2008, it reissued its decision to deny his request to change physicians on
the basis that it had previously honored his request to change physicians to Dr. Lippman and that
his file demonstrated a pattern of abuse toward his treating physicians.
In a February 22, 2008 medical report, Dr. Lippman, stated that appellant presented for
completion of paperwork. Appellant reported that he was currently on sick leave and intended to
return to work for light duty the following week. He also stated that his injury related to a
September 19, 2000 accident. Physical examination revealed chronic, decreased ankle motion.
No soft tissue swelling or localized tenderness was present on lower left leg, foot or ankle.
Dr. Lippman opined that appellant presented with a more recent injury that should also be an
accepted condition.

1

By decision dated January 31, 2007, the Office awarded appellant a schedule award for 38 percent impairment
to his left lower extremity. It indicated a maximum medical improvement date of November 15, 2006.

2

By decision dated March 19, 2008, the Office denied appellant’s recurrence claim on the
grounds that he did not establish a change in the nature and extent of his injury or a change in his
light-duty requirements. It also stated that his request to change physicians was denied because
he did not provide any evidence to corroborate his allegations that Dr. Lippman demonstrated a
lack of professionalism and sympathy.
In a duty status report (Form CA-17) dated February 22, 2008, Dr. Lippman indicated
that appellant could return to work on February 22, 2008 per his report. He noted that he did not
evaluate appellant for work restrictions.
On September 3, 2008 appellant filed a request for reconsideration. He stated that the
Office’s basis for denying his claim was incorrect because he was never on light or limited duty
and that he was able to carry out his regular assignment, which had little to no stairs and required
little walking. On December 7, 2007 appellant was improperly removed from his assignment
and assigned to a different route daily. He stated that none of the routes at the employing
establishment were light or limited duty. Appellant was assigned to Route 625 in January 2008
and on January 4, 2008 he twisted his ankle while coming down steps on this route. He again
requested authorization to change his treating physician on the grounds that Dr. Lippman was
unprofessional.
In a duty status report (Form CA-17) dated June 12, 2008, Dr. Campbell indicated that
appellant could return to work as of February 27, 2008 and provided work restrictions limiting
standing and walking to two hours a day.
In a worksheet dated February 26, 2008, Dr. Campbell indicated that appellant could
return to work on February 27, 2008 and provided work restrictions including limiting standing
or walking to 20 minutes to an hour, no climbing or walking on uneven surfaces, limiting lifting
or carrying to 20 pounds and allowing a five-minute break each hour to elevate foot.2
In a report signed on April 15, 2008, Rebecca Cerrato stated that appellant presented for a
reevaluation of his left ankle. A magnetic resonance imaging (MRI) scan from his last visit
showed an osteochondral lesion along the anteromedial aspect of the talar dome and radiographs
showed arthritis. Physical examination revealed loss of range of motion in the ankle and
tenderness to palpitation anteriorly across the ankle joint line. Appellant demonstrated soreness
in the sinus tarsi and subtalar joint. With weight bearing he had an antalgic gait, but standing he
had neutral alignment to both his ankle and hindfoot. A computer axial tomography (CAT) scan
showed extensive arthritic changes and some loose body fragments in the anterior aspect of the
ankle joint with large spurring of the dorsal tibia. It also showed narrowing and subchondral
changes in the medial and lateral gutter and some cystic changes and narrowing of the joint space
of the subtalar joint.
By decision dated September 22, 2008, the Office denied modification of the March 19,
2008 decision, finding that appellant did not submit sufficient medical evidence to establish that
2

Appellant also submitted another worksheet dated February 26, 2008 purporting to be signed by Dr. Campbell
and containing different work restrictions. This signature does not match other medical documents signed by the
doctor.

3

his disability on January 4, 2008 was related to the September 19, 2000 employment injury. It
noted that appellant did not alleged that he was on light or limited duty at the time of the alleged
recurrence and the Office did not receive a light-duty job offer based on the August 3, 2007
second opinion report prior to his return to work.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”3 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.”4 A person
who claims a recurrence of disability due to an accepted employment-related injury has the
burden of establishing by the weight of the substantial, reliable, and probative evidence that the
disability for which he claims compensation is causally related to the accepted injury. This
burden of proof requires that an employee furnish medical evidence from a physician who, on
the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical reasoning.5 Where no such rationale is present, medical evidence is of diminished
probative value.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an aggravation of left ankle arthritis on
September 19, 2000 due to his employment factors. The issue is whether appellant established
that he sustained a recurrence of disability on January 4, 2008 causally related to this
employment injury.
Appellant alleged that he reinjured his left ankle after he was assigned a new route with
more stress and that required climbing stairs. He also claimed that he tripped while walking
down stairs. Here, appellant alleged that his current condition is related to new work factors and
a new incident rather than a spontaneous change in his work-related condition.7 That he
sustained a new injury is supported by Dr. Lippman’s February 22, 2008 medical report, wherein
he stated that appellant presented with a more recent ankle injury that should also be an accepted
condition. As Dr. Lippman attributed appellant’s current condition to a newer injury rather than
3

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

4

J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006); Elaine Sneed, 56 ECAB 373, 379 (2005); 20
C.F.R. § 10.5(x).
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

7

See Cecelia M. Corely, 56 ECAB 662 (2005).

4

a spontaneous change of the prior work injury, the Board finds that appellant’s claim does not
meet the definition of a recurrence of disability.8
Further, the Board finds that the medical evidence is insufficient to establish that
appellant sustained a recurrence of disability. In a February 26, 2008 worksheet and a June 12,
2008 duty status report, Dr. Campbell indicated that appellant could return to work as of
February 27, 2008 and indicated work restrictions. He did not provide any details describing the
cause of the current injury or how appellant’s disability related to the September 19, 2000
employment injury. Therefore, these reports are of diminished probative value.9 Further,
Dr. Lippman, in a duty status report, opined that appellant could return to work on
February 22, 2008. He stated that he did not evaluate appellant for work restrictions. This report
does not support appellant’s claim that he was totally disabled due to his September 19, 2000
employment injury. Finally, appellant submitted an April 15, 2008 medical report signed by
Ms. Cerrato. Because there is no indication that Ms. Cerrato is a physician within the meaning
of the Federal Employees’ Compensation Act, this report is of diminished probative value.10
Thus, the Board finds that the medical evidence is insufficient to establish that appellant
sustained a recurrence of disability due to a change in his work-related condition.11
The Board notes that appellant did not allege a change in his light or limited-duty
requirements. Appellant specifically stated that he was not on light duty at the time of the
alleged recurrence and that none of the routes at the employing establishment were light or
limited duty. Moreover, the employing establishment stated that he was removed from his
regular route due to misconduct, which would preclude a claim for a recurrence of disability
based on a withdrawal of light duty.12 Therefore, the Board finds that appellant did not sustain a
recurrence of disability due to a change in his light-duty requirements.
LEGAL PRECEDENT -- ISSUE 2
The payment of medical expenses incident to securing medical care is provided for under
section 8103 of the Act.13 The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances and supplies, in accordance with such
regulations and instruction as the Secretary considers necessary. Further, section 10.316(a) of
the Office’s federal regulations provides that an employee only has an initial choice of
physicians and thereafter must submit a written request to the Office containing his or her
8

See Bryant F. Blackmon, 56 ECAB 752 (2005).

9

See Donald T. Pippin, 54 ECAB 631 (2003).

10

Under section 8101(2) of the Act, the definition of physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2).
11

See Mary A. Ceglia, 55 ECAB 626 (2004).

12

To support a claim for a recurrence, a withdrawal of light duty must have occurred for reasons other than
misconduct or nonperformance of job duties. Jackie D. West, 54 ECAB 158 (2002).
13

5 U.S.C. § 8103.

5

reasons for desiring a change of physician.14 Section 10.316(b) provides that the Office will
approve the request if it determines that the reasons submitted are sufficient. Requests that are
often approved include those for transfer of care from a general practitioner to a physician who
specializes in treating a condition like the work-related one or the need for a new physician when
an employee has moved.15
In interpreting section 8103(a), the Board has recognized that the Office has broad
discretion in approving services provided under the Act to ensure that an employee recovers
from his or her injury to the fullest extent possible in the shortest amount of time.16 The Office
has administrative discretion in choosing the means to achieve this goal and the only limitation
on the Office’s authority is that of reasonableness.17
ANALYSIS -- ISSUE 2
In the instant case, appellant submitted a written request to change physicians from
Dr. Lippman to Dr. Campbell. However, his dislike of Dr. Lippman is not a sufficient reason for
the Office to determine that a change of physician is warranted. Appellant failed to submit
evidence that treatment by Dr. Lippman was unprofessional or provided inadequate treatment,
allegations which he lodged against the doctor to support a change in treating physicians.
Accordingly, he has not demonstrated that the Office’s decision to deny the change in physicians
was unreasonable. The Board finds that appellant failed to establish that it abused its discretion
by refusing to authorize a change of physicians on the basis of inadequate treatment or improper
care.18 Thus, the Board further finds that the Office acted reasonably in determining that a
change in physicians was not necessary to treat appellant’s accepted condition.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability commencing January 4, 2008 causally related to his September 19, 2000 employment
injury. The Board also finds that the Office properly denied appellant’s request for a change of
physician.

14

20 C.F.R. § 10.316(a). See Billy W. Forbess, 45 ECAB 742 (where the Board held that the Office should have
employed a reasonable and necessary standard in determining whether a change of physician should be authorized
when appellant did not obtain authorization prior to changing physicians). See also Elizabeth J. Davis-Wright, 39
ECAB 1232 (1988).
15

20 C.F.R. § 10.316.

16

See Daniel J. Perea, 42 ECAB 214, 221 (1990).

17

Id.

18

See C.N., 57 ECAB 730 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the September 22, March 19 and February 21, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

